Citation Nr: 0512299	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-32 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for retinal parafocal telangiectasia, of the left eye, on 
appeal form the initial grant of service connection.  

2.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis, on appeal from the initial grant 
of service connection.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

Service medical records reflect the veteran retired from 
service in 2000, with 26 years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran filed a notice of 
disagreement (NOD) in December 2002.  A statement of the case 
(SOC) was issued in September 2003.  A substantive appeal (VA 
Form 9) was received in November 2003.  The veteran's claim 
was subsequently transferred to the Los Angeles, California 
RO.  

The veteran was scheduled to appear for a hearing before a 
member of the Board in February 2005.  He failed to appear 
for that hearing.  He is unrepresented in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims, in essence, that his left eye and 
bilateral foot conditions are more severe than they are 
currently evaluated.  He indicated that in addition to the 
severity of his disabilities, they have begun to worsen.  

The record reflects that in 2001, the veteran was scheduled 
for an examination for VA purposes for the disabilities at 
issue, for which he did not report.  The veteran indicated 
that he did not receive notification of either examination.  
He also related that he desires to report for both 
examinations because both his left eye and his bilateral foot 
condition are worsening.  A review of the file reveals that 
the veteran moved during the pendency of the claim and 
although there was notification by the veteran to VA of his 
new address, this change of address did not reach the RO 
prior to the scheduling of the veteran's examinations.  The 
veteran should be provided VA examination in connection with 
his claims in order that the evaluation of the disabilities 
are fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Further, the veteran's left eye and bilateral foot claims for 
increased ratings are initial claims from original grants of 
service connection.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  Since this is the 
veteran's initial award for his service-connected 
disabilities, and he has expressed disagreement with the 
evaluations assigned, the RO should evaluate the claim with 
consideration of staged ratings consistent with Fenderson.  

Accordingly, the case is REMANDED for the following:

1.  Schedule a VA ophthalmology 
examination.  Send the claims folder to 
the physician for review; any report 
written by the physician should indicate 
that such a review was conducted.  All 
necessary testing should be done.  The 
veteran's level of impairment of the 
central visual acuity of each eye should 
be determined.  

2.  Schedule a VA podiatry examination.  
Send the claims folder to the physician 
for review; any report written by the 
physician should indicate that such a 
review was conducted.  All necessary 
testing, should be done.  The examiner 
should document the complaints and 
findings, and indicate whether the 
veteran's bilateral foot condition is 
mild, moderate, severe, or pronounced.  

3.  Readjudicate the veteran's claims for 
initial ratings for his left eye and 
bilateral foot disabilities.  Both 
conditions should be adjudicated in light 
of staged ratings consistent with 
Fenderson.  

4.  If any of the benefits sought on 
appeal remain denied, the veteran  should 
be furnished a supplemental statement of 
the case and given the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




